Name: Commission Implementing Regulation (EU) NoÃ 390/2012 of 7Ã May 2012 amending Regulation (EC) NoÃ 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: natural environment;  tariff policy;  trade;  Asia and Oceania;  agricultural policy
 Date Published: nan

 8.5.2012 EN Official Journal of the European Union L 121/18 COMMISSION IMPLEMENTING REGULATION (EU) No 390/2012 of 7 May 2012 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Whereas: (1) Commission Regulation (EC) No 318/2007 (2) lays down the animal health conditions for imports of certain birds into the Union, one of which is that the birds are to be imported into the Union only if they originate from third countries or parts thereof referred to in Annex I thereto. (2) The Philippines have requested the Commission to authorise imports into the Union of captive bred birds pursuant to Regulation (EC) No 318/2007 from part of its territory. Commission experts carried out an inspection mission in the Philippines to evaluate if the required animal health conditions for such birds and controls in place were met by that country. (3) The Philippines provided appropriate guarantees as regards compliance with Union rules laid down in Regulation (EC) No 318/2007 required for imports into the Union of captive bred birds from part of its territory, namely the National Capital Region of Manila. That part of the Philippines territory should therefore be included in the list set out in Annex I to Regulation (EC) No 318/2007. (4) Regulation (EC) No 318/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Regulation (EC) No 318/2007, the following entry is added: 3. Philippines: National Capital Region of Manila. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 84, 24.3.2007, p. 7.